Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“member” or “portion”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding member” and “mounting portion” in the first few lines of claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 1 is “a platen configured to support a holding member”.  Usually, structure recited after “configured to support” is only given weight as a capability, not as actual structure, so at first glance, it appears the holding member should not be given full structural weight.  However, the 3rd and 4th lines from the end of claim 1 recites that the controller takes action based on “a position at which the cutting blade comes into contact with the holding member”.    It would be difficult to determine infringement on this if the holding member was not part of the device.
Accordingly, it is not clear if someone could infringe if no holding member were present.  Claim 2 has the same problem.
On line 4 of claim 1 is “a mounting portion configured to be mounted with a cutting blade”.   This has the same problem as above.  At first glance, the cutting blade is not required, but the end of the claim is difficult to judge if no blade is part of the device.  Claim 2 has the same problem.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (2016/0031109) in view of Nagano (5,327,353) and Barkai (2009/0038451).
Abe shows a cutting device with most of the recited limitations including;
	a platen (3) configured to support a holding member (10), the holding member being configured to hold a cutting object (101) to be cut; 
a mounting portion (4,32) configured to be mounted with a cutting blade (6a); 
first movement mechanisms, one of the first movement mechanisms (7) having a first motor (15) configured to move the holding member placed on the platen and the mounting portion relative to each other in a first direction, another of the first movement mechanisms (8) having a second motor (25) configured to move the holding member placed on the platen and the mounting portion relative to each other in a second direction intersecting the first direction; 
a second movement mechanism (33) having a third motor (34) configured to move the mounting portion in a third direction causing the mounting portion to approach the platen and a fourth direction causing the mounting portion to separate from the platen, the third and fourth directions being directions intersecting the first and second directions; 

a processor (61) configured to control the first movement mechanisms and the second movement mechanism; and 
a memory (62,63,64,65) configured to store computer-readable instructions that, when executed by the processor, instruct the processor to perform processes comprising:
acquiring cutting data (s17); 
controlling the first movement mechanisms in accordance with the acquired cutting data to move the mounting portion and the holding member relative to each other to a cutting start position (S62) at which the mounting portion faces the cutting object held by the holding member; 
setting a cutting position in the third direction, the cutting position being a position at which an edge of the cutting blade in the third direction is located further in the third direction than the cutting object (paragraphs 0099,0106); 
controlling the second movement mechanism, at the cutting start position, to move the mounting portion in the third direction to the set cutting position (paragraphs 0099,0106);
performing cutting processing to cut the cutting object using the cutting blade mounted on the mounting portion by controlling the first movement mechanisms in accordance with the acquired cutting data (ends of paragraphs 0099,0106); 


	As seen in strikethrough above, Abe has all of the recited limitations except for the detector, the determining based on the detector, and the re-cutting step.
	Examiner takes Official Notice that it is well known for cutters to employ a height sensor on the knife that senses the height of the knife during cutting.   An example of this type of height sensor is Nagano, who teaches a sensor (35) to detect blade height, as discussed on lines 44-48 of column 4.  When this sensor (35) detects the height of the blade being outside an acceptable range, it sends out an abnormal condition signal, and alarm is sounded, and the machine shuts down.  Additional references can be provided if challenged, as this is well known.
	It would have been obvious to one of ordinary skill to have provided Abe with a blade height sensor to sense blade height during cutting, as is well known and taught by Nagano and others, in order to shut the machine down when incorrect cutting occurs.
	After this modification, the programmed step of re-cutting is still missing.  Examiner takes Official Notice that it is well known to re-cut when the first cut fails.  Examiner has done this himself hundreds of times in the last 50 years, be it box cutting, cutting balsa wood with an exacto knife, or cutting wood with a radial arm saw.  In portions, or in entirety.  When the blade does not go all the way through, it is known to cut again, but with the blade a little lower.  Another example is Barkai (paragraph 0029).  Additional references can be provided if challenged, as this is well known.

	It would have been obvious to one of ordinary skill to have further provided Abe with a step of re-cutting, as is well known and taught by Barkai and others, in order to complete the desired cutting.
	With respect to claim 2, there is some more nuanced language at the end about re-cutting line segments that were improperly cut previously.  This is also obvious, for the reasons set forth above.
	In regard to claims 3-6, it is obvious to re-cut wherever the cut is not complete.  Referring back to the earlier Official Notice, it is well known to cut starting wherever the cut failed, be it a portion, or the entirety of the cut.  Furthermore, the courts have long ruled that it is obvious to automate what was previous done by hand.  So if it obvious to recut, partially or in entirety, with hand tools, then it is also obvious to automate a machine to recut partially or in entirety.
	With respect to claims 7 and 8, this contact position is taught to be acquired on lines 30-32 of column 4 of Nagano.  A departure from this acquired position causes a first displacement signal to be generated, as discussed on Nagano’s lines 45-48 of column 4, which can cause the machine to be shut down as discussed in claim 1 above.

Made of record but not applied are numerous patent documents showing pertinent plot cutters and blade height sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724